Judgment, Supreme Court, New York County (Rosalyn Richter, J.), entered June 5, 2002, convicting defendant, after a jury trial, of rape in the first degree and two counts of sexual abuse in the first degree, and sentencing him to an aggregate term of five years, unanimously affirmed.
On the basis of evidence that featured his voluntary and reliable admissions, defendant was convicted of raping his estranged wife, notwithstanding the fact that she recanted her accusation and testified as a defense witness. With the exception of defendant’s argument that certain uncharged crime evidence was excessively remote in time, all of defendant’s appellate arguments are unpreserved (see e.g. People v Harris, 98 NY2d 452, 491 n 18 [2002]), and we decline to review them in the interest of justice. Were we to review these claims, we would reject them.
*120We have considered and rejected defendant’s preserved contention. Concur—Buckley, P.J., Ellerin, Lerner, Marlow and Catterson, JJ.